UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1211



LENIR RICHARDSON,

                                              Plaintiff - Appellant,

          versus


FERDINANDE KANA; EQUITY HOUSING; GRIFFIN,
Officer; T. MUCCI, Officer; JAMES H. DUNNING,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-05-59-1)


Submitted:   May 19, 2005                     Decided:   May 24, 2005


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lenir Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Lenir Richardson appeals a district court order summarily

dismissing her complaint for failing to state a claim.     We have

reviewed the record and the district court order and affirm for the

reasons stated by the district court.   See Richardson v. Kana, No.

CA-05-59-1 (E.D. Va. Feb. 4, 2005). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 2 -